UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 08/31 Date of reporting period: 11/30/16 The following N-Q relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for any series with a different fiscal year end, as appropriate. Dreyfus Core Equity Fund Dreyfus Floating Rate Income Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Core Equity Fund November 30, 2016 (Unaudited) Common Stocks - 94.4% Shares Value ($) Banks - 4.6% JPMorgan Chase & Co. 71,525 5,734,159 Wells Fargo & Co. 57,125 3,023,055 Capital Goods - 1.0% United Technologies 17,375 Consumer Durables & Apparel - 1.2% NIKE, Cl. B 43,970 Consumer Services - 1.4% McDonald's 21,950 Diversified Financials - 8.0% American Express 43,350 3,122,934 BlackRock 13,625 5,052,014 Intercontinental Exchange 43,950 2,434,830 S&P Global 18,675 2,222,138 State Street 30,550 2,407,340 Energy - 9.8% Chevron 48,350 5,393,926 ConocoPhillips 66,450 3,224,154 Exxon Mobil 78,585 6,860,470 Occidental Petroleum 42,450 3,029,232 Food & Staples Retailing - 1.6% Walgreens Boots Alliance 34,950 Food, Beverage & Tobacco - 18.2% Altria Group 107,875 6,896,449 Anheuser-Busch InBev, ADR 9,150 944,921 Coca-Cola 149,875 6,047,456 Constellation Brands, Cl. A 8,150 1,231,791 Nestle, ADR 65,180 4,386,614 PepsiCo 36,225 3,626,122 Philip Morris International 128,550 11,348,394 Health Care Equipment & Services - 1.9% Abbott Laboratories 90,275 3,436,769 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 94.4% (continued) Shares Value ($) Health Care Equipment & Services - 1.9% (continued) UnitedHealth Group 1,500 237,480 Household & Personal Products - 3.0% Estee Lauder, Cl. A 45,350 3,523,695 Procter & Gamble 26,600 2,193,436 Insurance - 3.0% Chubb 45,150 Materials - 1.5% Praxair 24,275 Media - 6.3% Comcast, Cl. A 62,575 4,349,588 Twenty-First Century Fox, Cl. A 99,025 2,783,593 Walt Disney 48,000 4,757,760 Pharmaceuticals, Biotechnology & Life Sciences - 7.4% AbbVie 66,450 4,040,160 Celgene 13,600 a 1,611,736 Gilead Sciences 23,525 1,733,793 Novo Nordisk, ADR 88,825 2,984,520 Roche Holding, ADR 129,300 3,589,368 Semiconductors & Semiconductor Equipment - 4.2% ASML Holding 19,400 2,000,722 Texas Instruments 79,950 5,910,703 Software & Services - 13.0% Alphabet, Cl. C 5,030 a 3,812,941 Automatic Data Processing 10,685 1,025,974 Facebook, Cl. A 59,950 a 7,099,279 Microsoft 111,230 6,702,720 Oracle 46,775 1,879,887 VeriSign 5,825 a,b 459,301 Visa, Cl. A 45,900 3,548,988 Technology Hardware & Equipment - 5.0% Apple 84,900 Transportation - 3.3% Canadian Pacific Railway 22,350 3,425,138 Common Stocks - 94.4% (continued) Shares Value ($) Transportation - 3.3% (continued) Union Pacific 27,575 2,794,175 Total Common Stocks (cost $94,406,832) Other Investment - 5.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $10,146,677) 10,146,677 c Investment of Cash Collateral for Securities Loaned - .2% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $465,605) 465,605 c Total Investments (cost $105,019,114) % Cash and Receivables (Net) .0 % Net Assets % ADR—American Depository Receipt a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2016, the value of the fund’s securities on loan was $454,649 and the value of the collateral held by the fund was $465,605. c Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Food, Beverage & Tobacco 18.2 Software & Services 13.0 Energy 9.8 Diversified Financials 8.0 Pharmaceuticals, Biotechnology & Life Sciences 7.4 Media 6.3 Money Market Investments 5.6 Technology Hardware & Equipment 5.0 Banks 4.6 Semiconductors & Semiconductor Equipment 4.2 Transportation 3.3 Household & Personal Products 3.0 Insurance 3.0 Health Care Equipment & Services 1.9 Food & Staples Retailing 1.6 Materials 1.5 Consumer Services 1.4 Consumer Durables & Apparel 1.2 Capital Goods 1.0 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Core Equity Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 161,291,575 - - Equity Securities— Foreign Common Stocks † 17,331,283 - - Mutual Funds 10,612,282 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At November 30, 2016, accumulated net unrealized appreciation on investments was $84,216,026, consisting of $85,226,735 gross unrealized appreciation and $1,010,709 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Floating Rate Income Fund November 30, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes - 6.6% Rate (%) Date Amount ($) a Value ($) Automotive - .4% IHO Verwaltungs, Sr. Scd. Bonds 4.13 9/15/21 2,000,000 b Cable & Satellite Television - .9% Altice Financing, Sr. Scd. Notes 6.63 2/15/23 1,550,000 b 1,577,125 Cablevision Systems, Sr. Unscd. Notes 7.75 4/15/18 1,200,000 1,264,500 GLP Capital LP / GLP Financing II, Gtd. Notes 4.88 11/1/20 1,200,000 1,266,000 Numericable-SFR, Sr. Scd. Bonds 6.00 5/15/22 525,000 b 530,906 Chemicals & Plastics - .2% INEOS Group Holdings, Scd. Notes 5.88 2/15/19 1,200,000 b Collateralized Loan Obligations - 2.1% ALM, Ser. 2015-12A, Cl. D 6.38 4/16/27 1,000,000 b,c 924,598 Arrowpoint, Ser. 2015-4A, Cl. D 5.38 4/18/27 2,000,000 b,c 2,014,782 Cadogan Square, Ser.1, Cl. E EUR 4.56 2/1/22 800,000 c 844,694 Cairn, Ser. 2007-2A, Cl. E EUR 4.80 10/15/22 1,000,000 b,c 1,060,244 Highbridge Loan Management, Ser. 6A-2015, Cl. E2 7.11 5/5/27 1,000,000 b,c 958,727 LightPoint Pan-European, Ser. 2007-1X, Cl. E EUR 5.32 2/5/26 831,699 c 882,113 Neuberger Berman, Ser. 2016-21A, Cl. D 5.83 4/20/27 1,500,000 b,c 1,516,311 York, Ser. 2014-1A, Cl. D 4.98 1/22/27 1,500,000 b,c 1,496,489 York, Ser. 2014-1A, Cl. E 6.33 1/22/27 1,500,000 b,c 1,364,970 Containers & Glass Products - .6% Ardagh Packaging Finance, Gtd. Notes 6.75 1/31/21 1,225,000 b 1,254,094 Ardagh Packaging Finance, Sr. Scd. Notes 4.16 5/15/21 1,750,000 b,c 1,789,375 Electronics & Electrical Equipment - .4% Diamond 1 Finance, Sr. Scd. Notes 4.42 6/15/21 2,200,000 b Food & Drug Retail - .3% Rite Aid, Gtd. Notes 6.75 6/15/21 1,500,000 STATEMENT OF INVESTMENTS (Unaudited) (continued) Coupon Maturity Principal Bonds and Notes - 6.6% (continued) Rate (%) Date Amount ($) a Value ($) Health Care - .6% HCA, Sr. Scd. Notes 3.75 3/15/19 375,000 385,125 Tenet Healthcare, Sr. Scd. Bonds 4.35 6/15/20 2,500,000 c 2,512,500 Lodging & Casinos - .2% MGM Resorts International, Gtd. Notes 6.63 12/15/21 1,000,000 Radio & Television - .2% DISH DBS, Gtd. Notes 5.13 5/1/20 1,200,000 Telecommunications - .2% T-Mobile USA, Gtd. Notes 6.25 4/1/21 850,000 Utilities - .5% Dynegy, Gtd. Notes 6.75 11/1/19 2,525,000 Total Bonds and Notes (cost $34,906,587) Floating Rate Loan Interests - 88.4% Aerospace & Defense - 2.3% American Airlines, 2015 New Term Loan 3.25 6/27/20 972,650 c 977,091 American Airlines, 2015 Term Loan 3.25 10/10/21 1,960,000 c 1,968,575 BE Aerospace, Term Loan 3.75 12/16/21 425,000 c 426,647 Consolidated Precision Products, First Lien Term B-3 Loan 4.50 12/28/19 1,212,217 c 1,187,972 Engility, Term B1 Loan 4.78 8/4/20 325,000 c 328,656 Engility, Term B2 Loan 5.75 8/4/23 352,941 c 357,353 SI Organization, First Lien Initial Term Loan 5.75 11/23/19 901,473 c 910,262 Standard Aero Holdings, Initial Term Loan 5.25 6/24/22 1,336,500 c 1,341,011 TransDigm, Tranche F Term Loan 3.75 6/9/23 2,572,918 c 2,582,734 US Airways, Tranche B-1 Term Loan 3.50 5/23/19 727,500 c 729,206 US Security Associates Holdings, Initial Term Loan 6.00 6/21/23 1,550,000 c 1,554,844 Air Transport - .7% Air Canada, Term Loan 3.50 9/21/23 1,300,000 c 1,305,694 Sabre Holdings, Term B Loan 4.00 2/19/19 1,816,286 c 1,831,807 United AirLines, Class B Term Loan 3.25 4/1/19 484,925 c 487,752 Floating Rate Loan Interests - 88.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Automotive - 4.8% American Tire Distributors, Initial Term Loan 5.25 9/24/21 3,411,509 c 3,364,601 Dealer Tire, Initial Term Loan 4.75 12/22/21 1,473,750 c 1,494,014 Dexter Axle, USD Term Loan 6.25 12/30/22 524,011 c 527,941 Federal-Mogul, Tranche B Term Loan 4.00 4/15/18 1,992,015 c 1,977,075 Federal-Mogul, Tranche C Term Loan 4.75 4/15/21 2,686,331 c 2,618,690 FPC Holdings, Second Lien Initial Term Loan 9.25 5/19/20 1,000,000 c 835,000 Gates Global, Initial Dollar Term Loan 4.25 6/11/21 4,739,822 c 4,723,778 Innovative XCessories & Services, Frist Lien Term Loan 5.75 11/23/22 500,000 c 502,500 KAR Auction Services, Tranche B-3 Term Loan 4.25 3/4/23 472,625 c 479,050 Key Safety Systems, Initial Term Loan 5.50 7/23/21 1,394,077 c 1,398,440 Midas Intermediate Holdco II, Initial Term Loan 4.50 8/18/21 1,467,544 c 1,479,468 MPG Holdco I, Tranche B-1 Term Loan 3.75 10/20/21 701,642 c 703,396 TI Group Automotive Systems, Initial US Term Loan 4.50 6/30/22 1,534,500 c 1,544,727 US Farathane, Term B-2 Loan 5.75 12/23/21 2,476,825 c 2,487,673 Visteon, Initial Term Loan 3.61 4/9/21 1,166,667 c 1,173,958 Beverages & Tobacco - 1.1% AdvancePierre Foods, Effective Date Term Loan 4.50 5/26/23 1,474,038 c 1,481,593 Keurig Green Mountain, Term A Loan 2.38 3/3/21 543,125 c 535,429 Keurig Green Mountain, Term B Loan EUR 5.00 2/9/23 2,065,609 c 2,229,681 Landry's, Term B Loan 4.00 9/21/23 1,400,000 c 1,410,500 Building & Development - 1.7% American Builders & Contractors Supply, Term Loan 3.75 9/23/23 650,000 c 653,715 Capital Automotive, Tranche B-1 Term Loan 4.00 4/10/19 1,412,546 c 1,425,789 Foncia Groupe, Term Loan B EUR 4.25 7/28/23 1,482,447 c 1,592,492 Forterra Finance, Senior Lien Term Loan 4.50 10/20/23 2,625,000 c 2,630,250 Jeld-Wen, Term B-2 Loan 4.75 7/1/22 150,000 c 151,532 Quikrete Holdings, Term Loan 4.00 11/3/23 1,900,000 c 1,907,600 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Loan Interests - 88.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Building & Development - 1.7% (continued) SRS Distribution, Tranche B-1 Loan 5.25 8/25/22 646,734 c 654,818 Business Equipment & Services - 5.9% AlixPartners, 2016 Refinancing Term B Loan 4.00 7/28/22 643,500 c 646,605 Allied Universal Holdco, Amendment DelayedDraw Term Loan 5.50 7/28/22 195,497 c,d 197,354 Allied Universal Holdco, Amendment Term Loans 5.50 7/28/22 2,204,503 c 2,225,446 Americold Realty Operating Partnership, Initial Term Loan 5.75 12/1/22 638,400 c 649,173 BMC Software Finance, Initial US Term Loan 5.00 9/10/20 1,829,244 c 1,791,515 Camelot US Acquisition I, Initial Term Loan 4.75 9/15/23 1,000,000 c 1,003,500 Cast & Crew Payroll, First Lien Term Loan 4.75 8/3/22 648,363 c 647,011 DTZ US Borrower, First Lien 2015-1 Converted Term Loan 4.25 11/4/21 2,450,182 c 2,447,891 GCA Services Group, Term Loan 6.01 2/22/23 447,750 c 452,718 Greeneden US Holdings II, US Term Loan 5.25 11/17/23 1,250,000 c 1,259,375 Hyland Software, First Lien Term Loan 4.75 7/1/22 1,073,221 c 1,079,258 Kronos, Initial Term Loan 5.00 10/20/23 3,450,000 c 3,462,679 Mitchell International, Initial Term Loan 4.50 10/1/20 3,058,847 c 3,058,847 Mitchell International, Second Lien Term Loan 8.50 10/11/21 500,000 c 496,250 On Assignment, Tranche B-1 Term Loan 3.50 6/3/22 1,609,697 c 1,625,544 Outerwall, First Lien Term B Loan 5.25 9/26/23 625,000 c 632,909 Outerwall, Second Lien Term B Loan 9.75 9/26/24 750,000 c 750,938 PGX Holdings, First Lien Term B Loan 5.75 9/24/20 1,950,989 c 1,956,676 Press Ganey Holdings, First Lien Term Loan 4.25 9/29/23 2,250,000 c 2,255,625 Press Ganey Holdings, Second Lien Initial Loan 8.25 9/30/24 600,000 c 610,500 Primeline Utility Services, Initial Term Loan 6.50 11/14/22 1,497,469 c 1,495,604 ServiceMaster Company , Tranche C Term Loan 2.50 11/3/23 2,400,000 c 2,400,504 Cable & Satellite Television - 2.1% Charter Communications Operating, Term E Loan 3.00 7/1/20 1,979,553 c 1,987,599 Charter Communications Operating, Term H Loan 3.25 8/24/21 497,500 c 501,264 Charter Communications Operating, Term I Loan 3.50 1/24/23 1,019,875 c 1,030,869 Floating Rate Loan Interests - 88.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Cable & Satellite Television - 2.1% (continued) Midcontinent Communications Investor, First Lien Initial Term B Loan 2.50 11/29/23 575,000 c 576,438 SFR Group, USD TLB-7 5.00 1/8/24 1,338,275 c 1,352,996 UPC Financing Partnership, Facility AN 3.00 7/29/24 2,800,000 c 2,815,946 Virgin Media Investment Holdings, F Facility Term Loan 3.65 6/30/23 673,321 c 677,950 Yankee Cable Acquisition, Term Loan 4.25 3/1/20 2,261,118 c 2,265,358 Chemicals & Plastics - 6.7% AgroFresh, Term Loan 5.75 7/31/21 1,930,451 c 1,850,820 Allnex Sarl, Tranche B-2 Term Loan 5.00 6/2/23 1,796,520 c 1,814,853 Allnex USA , Tranche B-3 Term Loan 5.00 4/17/23 1,353,480 c 1,367,293 Cyanco Intermediate, Initial Term Loan 5.50 5/1/20 2,161,425 c 2,174,945 Duke Finance, First Lien Term B Loan 7.00 10/28/21 2,191,910 c 2,190,551 Huntsman International, 2016 Term B Loan 4.25 12/31/23 1,492,500 c 1,503,067 Ineos, Extended 2020 Dollar Term Loan 3.75 12/15/20 2,925,287 c 2,936,520 Ineos Styrolution US Holding, 2021 Dollar Term Loan 4.75 9/30/21 936,679 c 947,802 Kraton Polymers, Initial Term Loan 6.00 1/6/22 2,523,256 c 2,542,572 MacDermid, Tranche B-3 Term Loan 5.50 6/5/20 2,288,442 c 2,294,163 Omnova Solutions, Term B2 Loan 5.25 8/17/23 1,900,000 c 1,916,625 Orion Engineered Carbons, Initial Euro Term Loan EUR 4.75 7/25/21 757,457 c 816,266 Road Infrastructure Investment Holdings, First Lien Term Loan 5.00 6/9/23 2,875,000 c 2,901,062 Solenis International, Initial Euro Term Loan EUR 4.50 7/2/21 1,470,000 c 1,585,898 Solenis International, Second Lien Initial Term Loan 7.75 7/2/22 2,250,000 c 2,196,562 Trinseo Materials Operating, Term B Loan 4.25 11/5/21 2,227,444 c 2,244,851 Tronox Pigments, New Term Loan 4.50 3/19/20 2,623,901 c 2,625,817 Univar, Initial Dollar Term Loan 4.25 6/24/22 1,218,708 c 1,225,563 Clothing/Textiles - 1.0% ABG Intermediate Holdings 2, First Lien Term Loan 5.50 5/27/21 976,945 c 978,777 Oak Parent, Initial Term Loan 5.50 10/26/23 2,345,316 c 2,354,123 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Loan Interests - 88.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Clothing/Textiles - 1.0% (continued) Varsity Brands, Term Loan 5.00 12/10/21 1,817,625 c 1,836,937 Consumer Discretionary - 1.0% Boyd Gaming, Term B-2 Loan 3.00 8/16/23 1,000,000 c 1,007,345 CSC Holdings, 2016 Extended Term Loan 3.75 10/11/24 1,250,000 c 1,260,675 Dollar Tree, Term B-3 Loan 3.00 7/6/22 386,046 c 390,310 Hilton Worldwide Finance, Series B-2 Term Loan 2.50 10/25/23 1,136,025 c 1,145,398 SFR Group, USD TLB-10 4.00 1/14/25 1,225,000 c 1,223,855 Containers & Glass Products - 3.1% Anchor Glass, Term B Loan 4.75 7/1/22 1,287,270 c 1,298,051 Ardagh Holdings USA, New Term Loan 4.00 12/17/19 1,221,784 c 1,235,682 Berry Plastics Group, Term H Loan 3.75 10/1/22 1,017,992 c 1,025,627 Bway Holding, Initial Term Loan 5.50 8/7/20 4,247,486 c 4,261,906 Charter Nex US Holdings, First Lien Initial Term Loan 5.25 2/7/22 987,585 c 995,303 Dunn Paper, First Lien Term Loan 5.75 9/28/22 807,065 c 813,118 Fort Dearborn Holding Company , First Lien Initial Term Loan 5.00 10/6/23 725,000 c 729,082 Kloeckner Pentaplast of America, Replacement German Borrower Dollar Term Loan 4.25 4/28/20 768,713 c 779,282 Kloeckner Pentaplast of America, Replacement US Borrower Dollar Term Loan 4.25 4/28/20 1,798,787 c 1,823,521 Reynolds Group Holdings, US Term Loan 4.25 1/20/23 2,400,000 c 2,415,912 TricorBraun, Delayed Draw Term Loan 4.75 11/29/17 90,909 c 91,061 TricorBraun, First Lien US Term Loan 4.75 11/29/23 909,091 c 910,609 Cosmetics/Toiletries - .3% Revlon Consumer Products, Initial Term B Loan 4.25 7/21/23 1,765,000 c Ecological Services & Equipment - 2.3% Advanced Disposal Services, Initial Term Loan 3.50 11/10/23 2,549,797 c 2,553,788 Casella Waste Systems, Initial Term Loan 4.00 10/6/23 135,000 c 135,506 EnergySolutions, Advance Term Loan 6.75 5/22/20 3,128,938 c 3,160,227 GFL Environmental, Initial US Term Loan 3.75 9/27/23 1,825,000 c 1,827,856 Floating Rate Loan Interests - 88.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Ecological Services & Equipment - 2.3% (continued) Granite Acquisition, Second Lien Term B Loan 8.25 10/14/22 500,000 c 473,930 Granite Acquisition, Term B Loans 5.00 10/15/21 164,382 c 163,458 Granite Acquisition, Term B Loans 5.00 10/15/21 3,670,582 c 3,649,935 Electronics & Electrical Equipment - 7.1% Abacus Innovations, Term B Loan 3.27 6/9/23 950,000 c 957,838 Avago Technologies Cayman Finance, Term B-3 Loan 3.53 2/1/23 3,110,456 c 3,143,722 Avast Software, Term Loan B1 5.00 8/3/22 2,725,000 c 2,757,700 Dell International, Term B Loan 4.00 6/2/23 7,250,000 c 7,327,357 Deltek, First Lien Term Loan 5.00 12/19/22 1,612,286 c 1,621,855 Lawson, Tranche B-5 Term Loan 3.75 6/3/20 3,291,445 c 3,291,115 ON Semiconductor, 2016 New Replacement Term Loan 3.25 3/31/23 700,000 c 705,541 Rackspace Hosting, First Lien Term B Loan 5.00 10/26/23 2,875,000 c 2,903,750 Rocket Software, First Lien Term Loan 5.25 10/11/23 3,300,000 c 3,316,846 Rocket Software, Second Lien Term Loan 10.50 10/11/24 575,000 c 578,835 RP Crown Parent, Initial Term Loan 0.00 9/22/23 3,790,000 c 3,819,012 Sophia, Closing Date Term Loan 4.75 9/16/22 2,833,263 c 2,843,888 Vantiv, Term B Loan 3.75 6/11/21 600,000 c 605,187 West Corporation, Term B-12 Loan 3.75 6/13/23 2,394,000 c 2,407,466 West Corporation, Term B-14 Loan 3.50 6/13/21 997,500 c 1,001,395 Equipment Leasing - 1.0% Delos Finance, Term Loan 3.50 2/26/21 1,975,000 c 1,990,346 Neff Rentals, Second Lien Closing Date Loan 7.25 5/21/21 3,400,822 c 3,334,234 Financial Intermediaries - 4.9% Affinion Group, Initial Second Lien Term Loan 8.50 10/31/18 139,186 c 132,296 Affinion Group, Tranche B Term Loan 6.75 10/9/16 182,560 c 178,909 Armor Holding II, First Lien Term Loan 5.75 6/26/20 477,142 c 474,756 Bats Global Markets, Refinancing Term Loan 4.13 6/20/23 3,727,433 c 3,742,566 First Data, 2021 Extended USD Term Loan 3.58 3/24/21 4,095,466 c 4,119,466 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Loan Interests - 88.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Financial Intermediaries - 4.9% (continued) First Data, 2022B Extended Dollar Term Loan 4.24 6/24/22 699,715 c 703,749 Harland Clarke Holdings, Tranche B-4 Term Loan 6.99 8/30/19 928,321 c 925,277 Harland Clarke Holdings, Tranche B-5 Term Loan 7.00 12/31/19 1,462,500 c 1,462,953 HUB International, Initial Term Loan 4.00 9/18/20 3,419,961 c 3,428,272 Ion Trading Finance, First Lien Tranche B-1 Dollar Term Loan 4.25 6/10/21 1,052,875 c 1,066,036 Ion Trading Finance, Tranche B-1 Euro Term Loan (First Lien) EUR 4.50 6/10/21 1,230,000 c 1,317,349 Lonestar Intermediate Super Holdings, Term Loan 10.00 8/10/21 1,616,216 c 1,634,407 Sedgwick Claims Management Services, 2016 New Term Loan 5.25 2/28/21 1,072,312 c 1,084,376 Sedgwick Claims Management Services, First Lien Initial Term Loan 3.75 2/11/21 1,666,454 c 1,660,205 Sedgwick Claims Management Services, Second Lien Initial Loan 6.75 2/11/22 1,250,000 c 1,246,875 SS & C Technologies, Term B-1 Loan 4.00 6/29/22 767,612 c 774,409 SS & C Technologies, Term B-2 Loan 4.00 6/29/22 93,418 c 94,245 York Risk Services Holding, Initial Term Loan 4.75 10/1/21 1,692,166 c 1,579,003 Food & Drug Retail - 1.1% Albertson's, 2016-1 Term B-4 Loan 4.50 8/25/21 1,496,250 c 1,500,305 Albertson's, Term B-6 Loan 4.75 6/1/23 3,599,627 c 3,615,105 Smart & Final Stores, First Lien Term Loan 4.75 11/15/19 775,000 c 772,578 Food Products - 1.6% Del Monte Foods, Second Lien Initial Term Loan 8.25 7/26/21 1,000,000 c 785,000 Hostess Brands, First Lien Term B Loan 4.50 7/29/22 1,237,500 c 1,247,555 NBTY, Dollar Term B Loan 5.00 4/26/23 2,394,000 c 2,400,356 Pinnacle Foods Finance, Tranche G Term Loan 3.39 4/29/20 1,100,000 c 1,106,463 Pinnacle Foods Finance, Tranche I Term Loan 3.28 1/13/23 2,630,125 c 2,656,847 Food Service - 1.4% Acosta, Tranche B-1 Loan 4.25 9/26/21 1,243,687 c 1,182,672 Advantage Sales & Marketing, First Lien Initial Term Loan 4.25 7/21/21 1,642,619 c 1,633,725 Advantage Sales & Marketing, Second Lien Initial Term Loan 7.50 7/21/22 818,708 c 776,897 Floating Rate Loan Interests - 88.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Food Service - 1.4% (continued) Burger King, Facility B2 Term Loan 3.75 12/10/21 1,573,789 c 1,586,820 Checkout Holding, First Lien Term B Loan 4.50 4/3/21 1,466,250 c 1,242,647 FOCUS Brands, Initial Term Loan 5.00 10/5/23 950,000 c 964,450 Health Care - 5.6% Acadia Healthacre, Tranche B-1 Term Loan 3.75 2/11/22 1,474,650 c 1,477,879 Capsugel Holdings, New Dollar Term Loan 4.00 7/31/21 2,763,619 c 2,772,946 Catalent Pharma Solutions, Dollar Term Loan 4.25 5/7/21 1,947,633 c 1,957,371 CHG Healthcare Services, First Lien Term Loan 4.75 5/19/23 2,164,125 c 2,178,462 Convatec, Term B Loan 3.25 10/13/23 975,000 c 980,080 DPX Holdings, 2015 Incremental Euro Term Loan EUR 4.50 3/11/21 354,559 c 379,349 DPX Holdings, Term Loan 4.25 1/22/21 4,122,401 c 4,132,707 Endo Luxembourg Finance, Incremental Term B Loan 3.75 6/24/22 335,813 c 334,729 HCA, Tranche B-6 Term Loan 3.75 3/1/23 1,915,375 c 1,934,002 HCA, Tranche B-7 Term Loan 2.75 2/5/24 1,000,000 c 1,007,915 MPH Acquisition Holdings, Initial Term Loan 5.00 5/25/23 2,570,778 c 2,604,288 NVA Holdings, First Lien Incremental Term B-1 Loan 5.50 8/14/21 157,841 c 158,630 NVA Holdings, Second Lien Term Loan 8.00 8/14/22 275,000 c 276,031 Onex Carestream Finance, First Lien Term Loan 5.00 6/7/19 312,834 c 279,857 Onex Carestream Finance, Second Lien Term Loan 9.50 12/5/19 1,436,018 c 1,169,636 Pharmaceutical Product Development, Term Loan 4.25 8/5/22 3,928,031 c 3,942,761 RPI Finance Trust, Tranche B-5 Term Loan 3.18 10/14/22 1,757,933 c 1,775,670 Siemens Audiology Solutions, Facility B4-Term Loan 4.25 1/17/22 1,477,547 c 1,489,094 Valeant Pharmaceuticals International, Series A-3 Tranche A Term Loan 3.75 10/20/18 578,894 c 576,544 Home Furnishing - .4% PTL Acquisition, Initial Tranche B Term Loan 4.00 4/13/23 2,350,000 c Industrial Equipment - 2.0% Dynacast International, First Lien Term B-1 Loan 4.50 1/28/22 746,212 c 750,410 Filtration Group, Delayed Draw Term Loan 4.25 11/21/20 615,088 c 612,013 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Loan Interests - 88.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Industrial Equipment - 2.0% (continued) Filtration Group, First Lien Initial Term Loan 4.25 11/13/20 3,007,412 c 3,018,690 Gardner Denver, Initial Dollar Term Loan 4.25 7/23/20 1,984,884 c 1,936,751 Lineage Logistics, Term Loan 4.50 3/31/21 2,300,000 c 2,277,000 Navios Maritime Partners, Term Loan 5.50 6/15/20 278,838 c 277,444 XPO Logistics, Refinanced Term Loan 4.25 10/30/21 1,806,286 c 1,826,923 Industrials - .2% C.H.I. Overhead Doors, Initial Term Loan 4.75 7/29/22 950,000 c Leisure Goods/Activities/Movies - 2.6% Alpha Topco, Facility B3 Term Loan 4.75 7/30/21 2,616,348 c 2,634,610 Alpha Topco, Second Lien Term Loan 7.75 7/29/22 1,000,000 c 1,007,710 Deluxe Entertainment Services Group, Initial Term Loan 6.50 2/25/20 1,819,627 c 1,787,783 KFC Holding, Term B Loan 3.23 6/2/23 947,625 c 958,456 Lions Gate Entertainment, First Lien Tranche B Term Loan 3.75 10/13/23 1,650,000 c 1,657,219 Tech Finance & Co., US Term Loans 5.00 7/11/20 3,159,462 c 3,170,330 William Morris Endeavor Entertainment, First Lien Term Loan 5.25 3/19/21 2,230,401 c 2,246,293 Lodging & Casinos - 1.6% American Casino & Entertainment Properties, Repriced Term Loan 4.25 7/7/22 767,161 c 771,956 Boyd Gaming, Term B Loan 4.00 8/14/20 152,604 c 153,812 Hilton Worldwide Finance, Series B-1 Term Loan 3.50 9/23/20 111,127 c 111,874 Las Vegas Sands, Term B Loan 3.25 12/17/20 1,243,606 c 1,253,188 MGM Growth Properties, Term B Loan 4.00 4/7/23 388,050 c 390,475 Scientific Games International, Term B-2 Loan 6.00 9/17/21 2,546,676 c 2,574,524 Station Casinos, Term B Facility 3.75 5/25/23 374,062 c 377,882 Travelport, Term B Loan 5.00 9/2/21 2,876,725 c 2,899,192 Nonferrous Metals/Minerals - .8% Global Brass and Copper, Initial Term Loan 5.25 6/16/23 925,000 c 934,805 Oxbow Carbon, Second Lien Initial Term Loan 8.00 1/18/20 725,000 c 710,500 Floating Rate Loan Interests - 88.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Nonferrous Metals/Minerals - .8% (continued) Safway Group Holding, Initial Term Loan 5.75 8/4/23 2,450,000 c 2,467,860 Oil & Gas - .7% Brand Energy & Infrastructure Services, Initial Term Loan 4.75 11/20/20 3,671,910 c Publishing - 2.4% Getty Images, Initial Term Loan 4.75 10/18/19 484,887 c 420,380 Laureate Education, Series 2021 Extended Term Loan 8.87 3/17/21 1,166,766 c 1,157,047 Polyconcept North America Holdings, First Lien Closing Date Loan 6.25 8/10/23 1,430,000 c 1,446,088 Pre-Paid Legal Services, First Lien Term Loan 6.50 7/1/19 1,445,805 c 1,450,626 Redtop Acquisitions, First Lien Initial Euro Term Loan EUR 4.75 12/22/20 1,000,000 c 1,078,063 SESAC Holdco II, First Lien Term Loan 5.25 2/7/19 2,160,673 c 2,166,075 Springer Science & Business Media, Initial Term B10 Loan EUR 4.75 6/15/20 3,000,000 c 3,202,601 Trader Corporation, Term Loan 5.00 8/9/23 1,733,333 c 1,747,772 Radio & Television - 3.6% AVSC Holding, First Lien Initial Term Loan 4.50 1/22/21 2,442,424 c 2,447,004 CBS Radio, Term Loan 4.50 10/6/23 718,160 c 722,426 Creative Artists Agency, Initial Term Loan 5.00 12/10/21 1,817,741 c 1,835,536 Gray Television, Initial Term Loan 3.94 6/13/21 3,250,000 c 3,278,437 Ion Media Networks, Term Loan 4.75 12/18/20 3,400,000 c 3,412,053 Media General, Term B Loan 4.00 7/31/20 2,678,692 c 2,681,718 MTL Publishing, Term B-3 Loan 3.75 8/22/22 2,537,644 c 2,547,160 Sinclair Television Group, Incremental Tranche B-1 Term Loan 3.50 7/30/21 764,196 c 767,539 Univision Communications, 2013 Incremental Term Loan 4.00 3/1/20 1,181,260 c 1,183,233 Retailers - 5.0% 99 Cents Only Stores, Tranche B-2 Term Loan 4.51 1/11/19 661,241 c 524,364 Academy Sports, Initial Term Loan 5.00 6/22/16 839,762 c 776,650 Ascena Retail Group, Tranche B Term Loan 5.25 7/29/22 1,026,020 c 1,001,472 Bass Pro Group, First Lien Initial Term B Loan 5.75 11/5/23 3,100,000 c 3,079,509 Bass Pro Group, First Lien Term Loan 5.50 5/15/18 500,000 c 500,628 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Loan Interests - 88.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Retailers - 5.0% (continued) CWGS Group, Term Loan 4.50 11/3/23 3,150,000 c 3,184,776 Dollar Tree, Term B-2 Loan 4.25 3/9/22 2,500,000 2,534,375 Floor & Decor Outlets of America, Term Loan 5.25 9/29/23 1,075,000 c 1,077,016 Harbor Freight Tools USA, Initial Term Loan 4.00 8/16/23 1,496,250 c 1,511,317 Hudson's Bay, Initial Term Loan 4.75 8/12/22 1,198,157 c 1,207,646 Leslie's Poolmart, Tranche B Term Loan 5.25 8/9/23 1,415,000 c 1,428,711 Michaels Stores, 2016 Replacement Term B-1 Loans 3.75 1/30/23 959,787 c 968,190 Neiman Marcus Group, Term Loan 4.25 10/25/20 264,539 c 241,128 Nine West Holdings, Initial Term Loan 4.75 9/5/19 154,653 c 95,222 PetSmart, Tranche B-2 Loan 4.00 3/11/22 3,688,001 c 3,703,159 Serta Simmons Bedding, First Lien Initial Term Loan 4.50 10/20/23 3,300,000 c 3,295,545 Serta Simmons Bedding, Second Lien Term Loan 9.00 10/21/24 1,100,000 c 1,099,544 Surface Transport - 2.5% Commercial Barge Line Company, Initial Term Loan 9.75 11/6/20 1,121,250 c 1,059,581 IBC Capital, First Lien Initial Term Loan 4.75 8/5/21 2,462,500 c 2,431,719 IBC Capital, Second Lien Term Loan 8.00 9/9/22 570,000 c 522,975 Kenan Advantage, Delayed Draw Term 1 Loan 4.00 1/23/17 123,172 c,d 123,147 Kenan Advantage, Initial Canadian Term Loan 4.00 7/22/22 539,629 c 539,519 Kenan Advantage, Initial US Term Loan 4.00 7/22/22 1,757,616 c 1,757,255 Omnitracs, First Lien Term Loan 4.75 10/29/20 2,436,217 c 2,440,797 OSG Bulk Ships, First Lien Term Loan 5.25 7/22/19 1,646,979 c 1,622,274 Pods, First Lien Tranche B-1 Term Loan 4.50 1/28/22 596,960 c 600,939 Scandlines, Facility B Term Loan EUR 4.50 11/4/20 837,308 c 902,285 Vouvray US Finance, First Lien Initial Term Loan 4.75 6/25/21 979,950 c 985,261 Telecommunications - 7.1% Asurion, First Lien Incremental Tranche B-4 Term Loan 5.00 7/29/22 488,125 c 491,837 Asurion, Incremental Tranche B-1 Term Loan 5.00 5/24/19 620,967 c 624,801 Floating Rate Loan Interests - 88.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Telecommunications - 7.1% (continued) Asurion, Incremental Tranche B-2 Term Loan 4.25 7/8/20 1,554,210 c 1,561,701 Asurion, Incremental Tranche B-5 Term Loan 4.75 10/31/23 2,250,000 c 2,268,686 Asurion, Second Lien Term Loan 8.50 2/19/21 1,550,000 c 1,570,987 Birch Communications, Term Loan 7.75 7/17/20 656,299 c 549,650 Communications Sales & Leasing, Term Loan 5.00 10/14/22 2,468,750 c 2,488,809 Consolidated Communications, 2016 Initial Term Loan 4.00 9/29/23 2,450,000 c 2,473,998 FairPoint Communications, Term Loan 7.50 2/14/19 3,387,286 c 3,414,350 Frontier Communications, Initial Loan 3.00 3/31/21 3,551,036 c 3,440,066 Integra Telecom Holdings, Term B-1 Loan 5.25 8/14/20 1,573,360 c 1,579,268 IPC, First Lien Term B-1 Loan 5.50 8/6/21 1,470,865 c 1,398,543 Level 3 Financing, Tranche B-II 2022 Term Loan 3.50 5/31/22 2,500,000 c 2,520,712 Riverbed Technology, First Amendment Term Loan 5.00 4/25/22 3,271,670 c 3,304,223 Sable International Finance, Term B-1 Loan 5.50 12/2/22 1,636,250 c 1,654,805 Sable International Finance, Term B-2 Loan 5.83 12/2/22 1,338,750 c 1,353,931 SBA Senior Finance II, Incremental Tranche B-1 Term Loan 3.25 3/24/21 2,688,125 c 2,695,060 Transaction Network Services, First Lien Initial Term Loan 5.00 2/15/20 126,843 c 126,843 Transaction Network Services, Second Lien Initial Term Loan 9.00 8/14/20 2,124,021 c 2,106,328 Windstream Services, Tranche B-5 Term Loan 3.50 8/26/19 972,500 c 970,881 Zayo Group, Term Loan 3.75 7/2/19 764,208 c 767,976 Utilities - 3.8% Calpine, Term Loan (05/15) 3.50 5/20/22 1,481,250 c 1,487,545 Calpine, Term Loan (12/15) 4.00 1/15/23 248,125 c 250,029 CommScope, Tranche 5 Term Loan 3.75 12/29/22 1,732,500 c 1,751,272 Dayton Power & Light, Term Loan 4.00 8/19/22 585,000 c 590,487 Dynegy Finance IV, Term Loan 5.00 6/22/23 1,875,000 c 1,886,869 Murray Energy, Term B-2 Loan 7.50 4/9/20 3,503,680 c 3,194,918 NRG Energy, Term Loan 3.50 6/14/23 2,244,375 c 2,253,072 Sandy Creek Energy Associates, Term Loan 5.00 11/6/20 3,522,647 c 2,959,023 STATEMENT OF INVESTMENTS (Unaudited) (continued) Floating Rate Loan Interests - 88.4% Coupon Maturity Principal (continued) Rate (%) Date Amount ($) Value ($) Utilities - 3.8% (continued) TEX Operations Company, Term C Loan Exit 5.00 8/4/23 546,093 c 552,067 TEX Operations Company, Term Loan Exit 5.00 8/4/23 2,394,407 c 2,420,602 TPF II Power, Term Loan 5.50 9/29/21 2,484,821 c 2,494,151 Total Floating Rate Loan Interests (cost $465,090,748) Other Investment - 10.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $56,561,143) 56,561,143 e Total Investments (cost $556,558,478) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. EUR—Euro b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2016, these securities were valued at $19,998,679 or 3.81% of net assets. c Variable rate security—rate shown is the interest rate in effect at period end. Date shown represents the earlier of the next interest reset date or ultimate maturity date. d The fund held Level 3 securities at November 30, 2016, these securities were valued at $320,501 or .06% of net assets e Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS Dreyfus Floating Rate Income Fund November 30, 2016 (Unaudited) The following is a summary of the inputs used as of November 30, 2016 in valuing the fund’s investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Quoted Prices Observable Inputs Inputs Total Assets ($) Investments in Securities: Collateralized Loan Obligations 11,062,928 Corporate Bonds † 23,456,286 Floating Rate Loan Interests † 464,312,416 320,501 Mutual Funds 56,561,143 Other Financial Instruments: Forward Foreign Currency Exchange Contracts †† 140,873 † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation at period end. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), options and forward foreign currency exchange contracts ("forward contracts") are valued each business day by an independent pricing service (the “Service”) approved by the Board Members ("Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the NOTES Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. Options traded over-the-counter (“OTC”) are valued at the mean between the bid and asked price and are generally categorized within Level 2 of the fair value hierarchy. Investments in swap transactions are valued each business day by the Service. Swaps are valued by the Service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuer and swap spreads on interest rates and are generally categorized within Level 2 of the fair value hierarchy. Forward contracts are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. NOTES Floating Rate Loan Interests: Floating rate instruments are loans and other securities with interest rates that adjust or “float” periodically. Floating rate loans are made by banks and other financial institutions to their corporate clients. The rates of interest on the loans adjust periodically by reference to a base lending rate, such as the London Interbank Offered Rate (“LIBOR”) plus a premium or credit spread. Floating rate loans reset on periodic set dates, typically 30 to 90 days, but not to exceed one year. The fund may invest in multiple series or tranches of a loan. A different series or tranche may have varying terms and carry different associated risks. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at November 30, 2016 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract. This risk may be mitigated by Master Agreements, if any, between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at November 30, 2016: Forward Foreign Currency Exchange Foreign Currency Unrealized Contracts Amounts Proceeds ($) Value ($) Appreciation ($) Sales: Credit Suisse International Euro, Expiring 12/19/2016 15,114,000 16,176,499 16,035,626 140,873 Gross Unrealized Appreciation NOTES At November 30, 2016, accumulated net unrealized depreciation on investments was $845,204, consisting of $4,291,827 gross unrealized appreciation and $5,137,031 gross unrealized depreciation. At November 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 12, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 12, 2017 By: /s/ James Windels James Windels Treasurer Date: January 12, 2017 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
